Appeal by defendant from a judgment of the County Court, Dutchess County, rendered March 18, 1960, convicting him, after a jury trial, of criminal negligence in the operation of a vehicle resulting in death (Penal Law, § 1053-a) and of driving while intoxicated (Vehicle and Traffic Law, § 70, subd. 5, now § 1192), and sentencing him to serve a term of 11 months and 27 days on the criminal negligence count and suspending sentence on the intoxieated-driving count. Judgment affirmed. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.